DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Claims 13-17 26, 28-30, 32-34 and 36 remain pending in the application. 
Information Disclosure Statement
Regarding the IDS submitted on 4/8/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein said notch intersects said longitudinal slot… wherein said projection extends at least partially into said notch” in combination with the limitation “wherein said layer of material further comprises a perimeter; and a second projection, and wherein said second projection is positioned on said perimeter” of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein said first notch and said second notch intersect said longitudinal slot… wherein said plurality of projections extend at least partially into said plurality of notches” in combination with the limitation “said layer of material comprises a perimeter and a second plurality of projections, and wherein said second plurality of projections are spaced along said perimeter” of claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim/s 30 and 36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 30, the limitation “wherein said notch intersects said longitudinal slot… wherein said projection extends at least partially into said notch” describes the species shown in fig. 78 and the limitation “wherein said layer of material further comprises a perimeter; and a second projection, and wherein said second projection is positioned on said perimeter” describes the species shown in fig. 76.  Therefore, it is unclear which species claim 30 is claiming.  The combination of the two species was not described in the original specification. As shown in figs. 76 and fig. 78, the notches and corresponding projections are either in the cartridge perimeter (fig. 76) OR the notches intersect the longitudinal slot (fig. 78) for the cutting member but not both.  Furthermore, it is unclear how a combination of the two embodiments can be made since the notches would intersect the staple cavities.
Regarding claim 36, the limitation “wherein said first notch and said second notch intersect said longitudinal slot… wherein said plurality of projections extend at least partially into said plurality of notches” scribes the species shown in fig. 78 and the limitation “said layer of material comprises a perimeter and a second plurality of projections, and wherein said second plurality of projections are spaced along said perimeter” describes the species shown in fig. 76.  OR the notches intersect the longitudinal slot (fig. 78) for the cutting member but not both.  Furthermore, it is unclear how a combination of the two embodiments can be made since the notches would intersect the staple cavities. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim/s 30 and 36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 30 and 36 are rejected for reasons similar to described in 112a/first para section above because it is unclear how the two different species can be incorporated into a single layer of material which makes the claims vague and confusing. 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 13, 16-17, 26, 28-30, 32-34 and 36 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPGP# 20090078739 of Viola (henceforth Viola).
Regarding claim 13, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), the end effector assembly comprising: 
a fastener cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) configured to receive a cutting member (Viola: “knife blade” in para 0044-0046 (not shown)); 
a cartridge perimeter (Viola: outside perimeter of 20); 
a plurality of fasteners (Viola: 114) removably positioned in said fastener cartridge, wherein each said fastener is configured to move from an unfired position to a fired position (Viola: para 0064); 
a first notch (Viola: 34) defined along said longitudinal slot on a first side of said fastener cartridge (Viola: see fig. 2a-b); and 
a second notch (Viola: 36) defined along said longitudinal slot on a second side of said fastener cartridge  (Viola: see fig. 2a-b, 34, 36); and 
a layer of material (Viola: 38, 74) releasably secured to said fastener cartridge, wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Viola: 74 overlies the staple cavities and therefore will be captured by the staples), and wherein said layer of material comprises: 
a first mount (Viola: 44) on a first side (Viola: left side in fig. 2a); and 
a second mount (Viola: 46) on a second side (Viola: right side in fig. 2a), wherein said first mount extends into said first notch (Viola: para 0048, fig. 2a) and said second mount extends into said second notch (Viola: para 0048, fig. 2a) when said layer of material is secured to said fastener cartridge.  

Regarding claim 16, as shown in claim 13, Viola teaches wherein said first notch is positioned on an edge of said fastener cartridge (Viola: first notch 34 is on an inner edge of the longitudinal slot 32), and wherein said second notch is positioned on an opposite edge of said fastener cartridge (Viola: second notch 36 is on an opposite inner edge of the longitudinal slot 32).  
Regarding claim 17, as shown in claim 13, Viola teaches wherein said first notch and said second notch intersect said longitudinal slot (Viola: see fig. 2a-b, 34, 36 intersect longitudinal slot 32).  

Regarding claim 26, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), wherein said end effector assembly comprises: 
a staple cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) extending from a proximal end (Viola: see fig. 2, right end of 32) toward a distal end (Viola: see fig. 2, left end of 32); 
a cartridge body (Viola: external structure of 20); 
staple cavities (Viola: 24) defined in said cartridge body; 
staples (Viola: 114) removably positioned in said staple cavities, wherein each staple is configured to move from an unfired position to a fired position during a staple firing stroke (Viola: para 0064); and 
a notch (Viola: 34) defined in said cartridge body, wherein said notch intersects said longitudinal slot (Viola: see fig. 2a-b, 34 intersect longitudinal slot 32); and 
a layer of material (Viola: 38, 74) releasably secured to said staple cartridge, wherein said layer of material comprises: 
a body portion (Viola: 74, 42); and 3 307943832 v1Attorney Docket No.: END6232USCNT14/070348CN14 Application Serial No. 16/141,189 Response to Office Action dated June 25, 2020 
a projection (Viola: 44) extending from said body portion (Viola: projection 44 extends from body portion 42.  Furthermore, please note that when the layer of material 74 is overlying the projections 44, the projections 44 “extend” from the layer of material.  As defined in the Macmillan dictionary “extend” is defined as “to increase the size of a building or area, especially by adding extra parts onto it” https://www.macmillandictionary.com/dictionary/american/extend#extend_11 Accessed 6/5/2021), wherein said projection extends at least partially into said notch when said layer of material is secured to said staple cartridge (Viola: see fig. 2a-b) and wherein said layer of material is at least partially captured by said staples when said staples are in said fired position (Viola: see fig. 6, part of the buttress material 74 lies on top of the staples cavities 24, therefore, when the staples are fired at least some of the buttress material will be captured by the staples).  
Regarding claim 28, as shown in claim 26, Viola teaches wherein said projection prevents said layer of material from laterally translating relative to said staple cartridge when said projection is at least partially extended into said notch (Viola: see fig. 2a-b and figs. 9, 11, 13, the projection 44 are seated in the cavities and therefore will provide some level of resistance to travel relative to said staple cartridge when said projection is at least partially extended into said notch).  
Regarding claim 29, as shown in claim 26, Viola teaches wherein said layer of material comprises one of a buttress material (Viola: 74, para 0055) or a tissue thickness compensator.  
Regarding claim 30, as best understood and as shown in claim 26, Viola teaches wherein said cartridge body further comprises a second notch (Viola: 36) wherein said layer of material comprises a perimeter (Viola: perimeter around the combination of 74 and 38) and a second projection (Viola: 46), and wherein said second projection is positioned on said perimeter (Viola: second projection 46 is on the right side perimeter of body portion 42 and second projection 46 is also on the bottom perimeter of 74).

Regarding claim 32, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), the end effector assembly comprising: 
a fastener cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) configured to receive a cutting member (Viola: 108); 
a plurality of fastener cavities (Viola: 24) defined in said fastener cartridge; 
a plurality of fasteners (Viola: 114) removably positioned in said plurality of fastener cavities; and 
a plurality of notches (Viola: 34, 36, see fig. 2) defined in said fastener cartridge, wherein said plurality of notches comprises a first notch (Viola: 34) and a second notch (Viola: 36), wherein said first notch is defined on a first side of said longitudinal slot (Viola: 34 relative to 32 see fig. 2, 2a-b), wherein said second notch is defined on a second side of said longitudinal slot Viola: 36 relative to 32see fig. 2, 2a-b), and wherein said first notch and said second notch intersect said longitudinal slot (Viola: see fig. 2, 2a-b); and 
a layer of material (Viola: 38, 74) releasably coupled to said fastener cartridge, wherein said layer of material comprises a plurality of projections (Viola: 40, 44, 46) extending therefrom (Viola: projections 44, 46 extend from body portion 42 of 38.  Furthermore, please note that when the layer of material 74 is overlying the projections 44, 46, the projections 44, 46 “extend” from the layer of material.  As defined in the Macmillan dictionary “extend” is defined as “to increase the size of a building or area, especially by adding extra parts onto it” https://www.macmillandictionary.com/dictionary/american/extend#extend_11 Accessed 6/5/2021), and wherein said plurality of projections extend at least partially into said plurality of notches when said layer of material is coupled to said fastener cartridge (Viola: see fig. 2, 2a-b and fig. 9, 11, 13) and wherein each said fastener is configured to move from an unfired position to a fired position (Viola: para 0064), and wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Viola: see fig. 6, part of the buttress material 74 lies on top of the staples cavities 24, therefore, when the staples are fired at least some of the buttress material will be captured by the staples).  
Regarding claim 33, as shown in claim 32, Viola teaches wherein said first notch is defined on a first side of said fastener cartridge (Viola: 34 relative to 32 see fig. 2, 2a-b), and wherein said second notch is defined on a second side of said fastener cartridge (Viola: 36 relative to 32 see fig. 2, 2a-b).  
Regarding claim 34, as shown in claim 33, Viola teaches wherein said plurality of projections comprises a first projection (Viola: 44) and a second projection (Viola: 46), wherein said first projection is sized to extend at least partially into said first notch  when said layer of material is coupled to said fastener cartridge (Viola: 44 relative to 34, see fig. 2a-b), and wherein said second projection is sized to at least partially extend into said second notch when said layer of material is coupled to said fastener cartridge (Viola: 46 relative to 36, see fig. 2a-b).  
Regarding claim 36, as best understood, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), the end effector assembly comprising: 
a fastener cartridge (Viola: 20), comprising: 
Viola: 32) configured to receive a cutting member (Viola: 108); 
a plurality of fastener cavities (Viola: 24) defined in said fastener cartridge; 
a plurality of fasteners (Viola: 114) removably positioned in said plurality of fastener cavities; and 
a plurality of notches (Viola: 34, 36, see fig. 2) defined in said fastener cartridge, wherein said plurality of notches comprises a first notch (Viola: 34) and a second notch (Viola: 36), wherein said first notch is defined on a first side of said longitudinal slot (Viola: 34 relative to 32 see fig. 2, 2a-b), wherein said second notch is defined on a second side of said longitudinal slot (Viola: 36 relative to 32see fig. 2, 2a-b), and wherein said first notch and said second notch intersect said longitudinal slot (Viola: see fig. 2, 2a-b); and 
a layer of material (Viola: 38, 74) releasably coupled to said fastener cartridge, wherein said layer of material comprises a plurality of projections (Viola: 44) extending therefrom (Viola: projections 44 extend from body portion 42 of 38.  Furthermore, please note that when the layer of material 74 is overlying the projections 44, the projections 44 “extend” from the layer of material.  As defined in the Macmillan dictionary “extend” is defined as “to increase the size of a building or area, especially by adding extra parts onto it” https://www.macmillandictionary.com/dictionary/american/extend#extend_11 Accessed 6/5/2021), and wherein said plurality of projections extend at least partially into said plurality of notches when said layer of material is coupled to said fastener cartridge (Viola: see fig. 2, 2a-b and fig. 9, 11, 13) and wherein each said fastener is configured to move from an unfired position to a fired position (Viola: para 0064), and wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Viola: see fig. 6, part of the buttress material 74 lies on top of the staples cavities 24, therefore, when the staples are fired at least some of the buttress material will be captured by the staples).  
Viola further teaches wherein said layer of material comprises a perimeter (Viola: perimeter around 40) and a second plurality of projections (Viola: 46), and wherein said second plurality of projections are spaced along said perimeter (Viola: second projections 46 are on the right side perimeter of body portion 42 and second projections 46 are also on the bottom perimeter of 74.
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPGP# 20080314960 of Marczyk et al. (henceforth Marczyk). 
Regarding claim 13, Marczyk teaches an end effector assembly (Marczyk: 16) for use with a surgical instrument (Marczyk: 10), the end effector assembly comprising: 
a fastener cartridge (Marczyk: 22), comprising: 
a longitudinal slot (Marczyk: 76) configured to receive a cutting member (Marczyk: “knife blade” in para 0065 (not shown)); 
a cartridge perimeter (Marczyk: outside perimeter of 22); 
a plurality of fasteners (Marczyk: 102) removably positioned in said fastener cartridge, wherein each said fastener is configured to move from an unfired position to a fired position (Marczyk: para 0092); 
a first notch (Marczyk: 78 on middle left side of cartridge 22 as shown in fig. 24) defined along said longitudinal slot on a first side of said fastener cartridge (Marczyk: left side of cartridge 22 as shown in fig. 24); and 
a second notch (Marczyk: 78 on middle right side of cartridge 22 as shown in fig. 24) defined along said longitudinal slot on a second side of said fastener cartridge  (Marczyk: right side of cartridge 22 as shown in fig. 24); and 
a layer of material (Marczyk: 182, 26) releasably secured to said fastener cartridge (Marczyk: para 0063), wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Marczyk: para 0092), and wherein said layer of material comprises: 
a first mount (Marczyk: left middle 182 as shown in fig. 24) on a first side (Marczyk: left side of 26 as shown in fig. 24); and 
a second mount (Marczyk: right middle 182 as shown in fig. 24) on a second side (Marczyk: right side of 26 as shown in fig. 24), wherein said first mount extends into said first notch (Marczyk: see fig. 25-27) and said second mount extends into said second notch (Marczyk: see fig. 25-27) when said layer of material is secured to said fastener cartridge.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of USPGP# 20100012704 of Tarinelli Racenet et al. (henceforth Racenet). 
Regarding claim 14, as shown in claim 13, Viola is silent on the end effector assembly comprising a first attachment feature and a second attachment feature, wherein said first attachment feature and said second attachment feature are configured to attach said layer of material to said Response to Office Action dated June 25, 2020fastener cartridge, and wherein said first notch and said second notch are intermediate said first attachment feature and said second attachment feature.  
However, Racenet teaches an end effector assembly (Racenet: 16) comprising a fastener cartridge (Racenet: 82) and a layer of material (Racenet: “B”, see fig. 20 and 26 for example); wherein the end effector assembly further comprising a first attachment feature (Racenet: left, bottom anchor “s” in fig. 20 and 82e) and a second attachment feature (Racenet: right, bottom anchor “s” in fig. 20 and 82f), wherein said first attachment feature and said second attachment feature are configured to attach said layer of material to said Response to Office Action dated June 25, 2020fastener cartridge (Racenet: para 0129). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the end effector assembly of Viola with the addition of first and second attachment feature as taught by Racenet in order to allow secure attachment of the buttress material to the cartridge while preventing misalignments. 
The combination of Viola and Racenet further teaches wherein said first notch and said second notch are intermediate said first attachment feature and said second attachment feature (Combination of Viola and Racenet: see fig. 20 and 26 of Racenet first and second attachment features (anchors “s” and their respective apertures 82e/f) are in the distal and proximal location relative to staple cavities and therefore when combined with Viola will also be distal to and proximal from staple cavities.  As such when the teachings of the two references are combined, the first and second notch of Viola (which are aligned with staple cavities) will be intermediate to said first and second attachment feature).  
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola. 
Regarding claim 15, as shown in claim 13, Viola is silent on wherein said first mount and said second mount are integrally molded with said layer of material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first mount and said second mount integrally molded with said layer of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20080314960 of Marczyk et al. (henceforth Marczyk) in view of USPGP# 20100243707 of Olson et al. (henceforth Olson). 
Regarding claim 15, as shown in claim 13, Marczyk is silent on wherein said first mount and said second mount are integrally molded with said layer of material.  
However, Olson teaches an end effector assembly (Olson: 16) comprising a fastener cartridge (Olson: 18); wherein the fastener cartridge comprises a first notch (Olson: left 70e in fig. 2b) and a second notch (Olson: right 70e in fig. 2b) and a layer of material (Olson: B2), wherein said layer of material comprises a first mount (Olson: left leg of s3 in fig. 2b) and a second mount (Olson: right leg of s3 in fig. 2b) wherein said first mount and said second mount are integrally molded with said layer of material (Olson: para 0082). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the layer of material of Marczyk by making the first and second mount integral to layer of material as taught by Olson in order to allow quick assembly of the layer of material to the fastener cartridge which, in turn, facilitates in manufacturing and usage of the end effector.
Response to Arguments
Applicant’s arguments filed on 4/8/2021 have been fully considered: 
All drawing objections have been overcome.
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. 
Applicant’s arguments regarding claims 13, 26, 32, have been fully considered but are not persuasive.
Regarding claim/s 13, 26, and 32, Applicant contends that the first and second mount/projections do not extend from the layer of material. However, mounts/projections 44, 46 extend from the body portion 42 of the part of layer of material that is defined by 38.  Furthermore, please note that the layer of material has been interpreted as the combination of 74 and 38 and therefore, when the material 74 is overlying the mounts/projections material 38, the mounts/projections 38 “extend” from the material 74.  As defined in the Macmillan dictionary “extend” is defined as “to increase the size of a building or area, especially by adding extra parts onto it”,  Therefore, when material 74 is placed on top of 38, as described in para 0055, 38 (which comprises mounts/projections 44,46), the mounts/projections 44, 46 “extends” from the material 74.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731